DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 1, recites “The filtering pulley” which appears that it should recite - - A filtering pulley - -.
Claim 1 has no indentations.  The claimed elements should be separated by a line indentation as set forth by 37 CFR §1.75(i).  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7-9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyes et al. (WO 2014056097 A1; “Boyes”).


Boyes discloses:
Regarding claim 1:
The filtering pulley (10; FIG. 2) comprising 
a hub (32; FIG. 2A) adapted to be fixed to a rotating shaft (12; ¶ [0036], “isolator 10 includes a crankshaft driver 32 that mounts to the crankshaft 12 of Figure 1 for rotation therewith”), 
a ring (46) assembled coaxial and rotationally free on said hub (ring 46 and hub 32 are decoupled; ¶ [0037], “a pulley or other rotary drive member 46 and a bearing 47 that is engaged between the pulley 46 and the shaft extension 34 (as shown in Figure 5) and permits relative rotation therebetween”), 
at least one elastic (40, 200, 340, 342) assembly arranged circumferentially with respect to said hub and to said ring (FIG. 2A depicts the springs 40 extending circumferentially i.e. arcuately along the hub and ring) and each interposed between a pair of first elements (32b) integral with said hub (FIG. 2A depicts the elements 32b as monolithic with the hub 32) and between a pair of second elements (57a) integral with said ring (¶ [0042], “first isolation spring force surfaces 57a on drive features 57 on the pulley 46” thereby indicating that the elements 57a are integrally/operatively connected to pully 46), 
characterized in that at least one said elastic assembly comprises at least one elastic element (40, 200) having a progressive rigidity increasing starting from a predetermined threshold value of the angle of relative rotation between said hub and said ring (¶ [0050], “the closed-cell foam springs 200 may have a displacement-force relationship that is non-linear. For example, the closed-cell foam 5 springs 200 may each be formed from a plurality of segments each of which has a different density, so that the spring force increases linearly with a first selected rate during compression of a first segment, and then the spring force increases linearly with a second selected rate that is higher than the first selected rate during compression of a second segment once the first segment is compressed by a certain amount, and so on”).
Regarding claim 5:
The pulley according to claim 1, wherein at least one said elastic assembly comprises an anti-warping device (54; ¶ [0048], “support portions 54 that support a portion of the arcuate length of the first isolation springs 40” i.e. supporting the arcuate shape of the springs 40 to prevent shifting/warping).
Regarding claim 7:
The pulley according to claim 1, wherein said first elements comprise at least two spokes (32b) carried by an actuator (13) integral with the hub (32).
Regarding claim 8:
The pulley according to claim 1, characterized in that wherein said second elements (57a) are protrusions obtained in an element (57) integral with the ring (¶ [0042], “first isolation spring force surfaces 57a on drive features 57 on the pulley 46” thereby indicating that the element 57 is integrally/operatively connected to pully 46).
Regarding claim 9:
The pulley according to claim 7, characterized in that wherein said elastic assembly comprises at least one spring (40) sliding circumferentially inside a seat formed between said first elements and/or said second elements (FIG. 2 depicts the springs 40 being disposed within a “seat” i.e. a chamber defined between elements 57a and 32b, their ends being seated on elements 51 and 55 that are operatively connected to the first element 51 and second element 57 respectively).
Regarding claim 12:
The pulley according to claim 1, wherein it comprises stop elements (54; ¶ [0048], “support surfaces also prevent contact of selected portions of the springs 40 with the crankshaft driver 32” [emphasis]; elements 54 are stop elements insofar as they stop the springs 40 from contacting the element 32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyes in view of Hertel et al. (U.S. P.G. Publication No. 2017/0023096 A1; “Hertel”).
Regarding claim 2, Boyes discloses all the limitations of claim 1, supra, but does not expressly disclose that the elastic element is a wire coil spring having a variation of at least one between the pitch and the section of the wire along the length of said spring.
Hertel teaches an elastic element (99; FIG. 5a) being a wire coil spring (FIG. 5a depicts a wire coil spring; ¶ [0027], “coils 99”) having a variation of at least one between the pitch and the section of the wire along the length of said spring (¶ [0027], “varying distances 104 from one another in different extension zones a to c”) as a known alternative configuration for providing the progressive rigidity of the spring (¶ [0027]; FIG. 5a depicts minimum rigidity at zones a and c which have relatively smaller pitches and a maximum rigidity at zone b which has a larger pitch).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Boyes such that the elastic element includes a wire coil spring having a variation of at least one between the pitch and the section of the wire along the length of said spring, as taught by Hertel, as it is a known alternative configuration for providing the progressive rigidity of the spring.



	Boyes as modified above further discloses the following:
Regarding claim 3:
The pulley according to one of claim 1, wherein said variation has a parabolic trend (FIG. 9 depicts the springs having a parabolic (“non-linear”) trend), from a minimum value at the ends of said at least one spring to a maximum value in an intermediate area of said at least one spring ((¶ [0027] in Hertel; FIG. 5a in Hertel depicts minimum rigidity at zones a and c which have relatively smaller pitches and a maximum rigidity at zone b which has a larger pitch).
Regarding claim 4:
The pulley according to claim 3, wherein at least one said elastic assembly (40) comprises at least two springs mutually coaxial (FIG. 14 depicts coaxial springs 340a/340b and 342a/342b), at least one of said springs having said progressively increasing rigidity (as taught by Hertel supra).
Claim(s) 6, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyes in view of Cariccia (WO 2016/151455 A1; “Cariccia”).
Regarding claim 6, Boyes discloses the limitations of claim 5, supra, but does not expressly disclose that an anti-warping device comprises an element made of polymeric material housed coaxially inside at least one said spring.
Cariccia teaches an anti-warping device (55) comprises an element made of polymeric material (pg. 7, “made of polymer material”) housed coaxially inside at least one said spring (pg. 7, “coaxial to the spring 53 and housed with slight interference inside the spring”) as a means to prevent overlapping of the coils of the spring (pg. 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Boyes to include an anti-warping device comprises an element made of polymeric material housed coaxially inside at least one said spring, as taught by Cariccia, as a means to prevent overlapping of the coils of the spring.
Regarding claim 10, Boyes teaches the limitations of claim 9, supra, but does not expressly disclose that each at least one elastic assembly forms with said first elements and with said second elements respective angular clearances, said ring and said hub having a free angle of relative rotation equal to the sum of said angular clearances.
Cariccia teaches each at least one elastic assembly (40) forms with first elements (50) and with  second elements (16, 17) respective angular clearances (alpha and sigma, see in FIG. 2-3; see pg. 4-5), said ring and said hub having a free angle of relative rotation equal to the sum of said angular clearances (pg. 5, “As can be seen from the graph, there is an angular interval [beta] in which the hub 2 and the pulley ring 3 can rotate with respect to each other without any transmission of torque. This angular interval, or free angle, is equal to the sum of the angular clearances [sigma] and [alpha] described above”) to permit decoupling of the hub and pulley in the presence of high amplitude torsional oscillations, such as those that occur at start-up, for example, thus avoiding subjecting the belt and ancillaries to undesired impact loads (pg. 8).
Regarding claim 11, Boyes does not expressly disclose that the pulley comprises a dynamic damper.
Cariccia teaches a pulley (1; FIG. 1) comprising a dynamic damper (19) as an optional, additional damping feature (pg. 9, “dynamic damper 19 could be absent”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Boyes’s pulley to include a dynamic damper (19), as taught by Cariccia, as an optional, additional damping feature (pg. 9, “dynamic damper 19 could be absent”) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656